Citation Nr: 0908778	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for gout.  

2.  Entitlement to service connection for a bilateral leg 
disability, claimed as a musculoskeletal condition. 

3.  Entitlement to service connection for a bilateral hand 
disability claimed as a musculoskeletal condition. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear condition, previously shown as dizziness.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability, claimed as a musculoskeletal 
condition. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection a left 
shoulder disability, claimed as a musculoskeletal condition. 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 
1972 and from January 1991 to August 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which denied the 
benefits sought on appeal.  

The Board notes that in a June 1993 rating decision, the RO 
previously denied claims for service connection for hearing 
loss, dizziness, a bilateral shoulder disability, and a skin 
condition.  Thus, the Board has recharacterized the issues on 
appeal as whether the Veteran has submitted new and material 
evidence to reopen the previously denied claims.

The issues of entitlement to service connection for (1) a 
bilateral leg disability, (2) a left ear condition, (3) 
hearing loss, (4) a right shoulder disability, and (5) a left 
shoulder disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gout results in exacerbations occurring 
four or five times a year; he requires bed rest during an 
exacerbation.

2.  The Veteran does not have a bilateral hand disability 
etiologically related to active service.  

3.  In an unappealed August 1996 rating decision, the RO 
denied service connection for left ear hearing loss.   

4.  Evidence received since the August 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for left ear hearing loss

5.  In an unappealed June 1993 rating decision, the RO denied 
service connection for hearing loss, dizziness, a bilateral 
shoulder disability, and a skin disability.   

6.  Evidence received since the June 1993 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left ear condition, 
previously shown as dizziness and for hearing loss.

7.  Evidence received since the June 1993 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right shoulder 
disability, claimed as a musculoskeletal condition. 

8.  Evidence received since the June 1993 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left shoulder 
disability, claimed as a musculoskeletal condition. 

9.  Evidence received since the June 1993 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a skin 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for gout have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a; Diagnostic Codes 5002, 5017 
(2008).

2.  A bilateral hand disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  The August 1996 rating decision which denied service 
connection for left hearing loss is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  The evidence received subsequent to the August 1996 
rating decision is new and material; the claim for service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

5.  The June 1993 rating decision which denied service 
connection for hearing loss, dizziness, a bilateral shoulder 
disability, and a skin disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

6.  The evidence received subsequent to the June 1993 rating 
decision is new and material; the claim for service 
connection for hearing loss, and a left ear condition, 
previously claimed as dizziness, is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

7.  The evidence received subsequent to the June 1993 rating 
decision is new and material; the claim for service 
connection for a right shoulder disability, claimed as a 
musculoskeletal condition, is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2008).

8.  The evidence received subsequent to the June 1993 rating 
decision is new and material; the claim for service 
connection for a left shoulder disability, claimed as a 
musculoskeletal condition, is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2008).

9.  The evidence received subsequent to the June 1993 rating 
decision pertaining to a skin disability is not new and 
material; the claim for service connection for a skin 
disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 
3.309, 3.317, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In an April 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

The April 2004 VCAA notice letter provided the Veteran with 
an explanation of the meaning of both "new" and "material" 
evidence; however, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the previous 
denial of service connection.  Although VA did not provide 
the Veteran with adequate notice in regard to new and 
material evidence, in light of the Board's favorable decision 
on the issues of new and material evidence as it pertains to 
his claims of service connection for hearing loss, a left ear 
disability, a right shoulder disability, and a left shoulder 
disability, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Despite any notice deficiency with respect to new and 
material evidence to reopen a claim of service connection for 
a skin disability, the Board finds that the presumption of 
prejudice on VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
Veteran over the course of this appeal, the Veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) based on the Veteran's contentions as 
well as the communications provided to the Veteran by the VA, 
it is reasonable to expect that the Veteran understands what 
was needed to prevail.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The Veteran was informed in the June 1993 rating decision 
that his claim was denied because a skin condition was not 
shown in service.  The Veteran was informed of the meaning of 
new and material evidence in the April 2004 VCAA notice 
letter.  A September 2005 statement of the case informed the 
Veteran that although he had a current skin diagnosis, there 
was no showing that such disability was shown in service.  
The Veteran was provided an opportunity to respond to the 
statement of the case.  The Board finds that a reasonable 
person could be expected to understand what evidence was 
needed to prevail in this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006). 

VA did not provide the Veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a bilateral hand disability and a 
skin disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the Veteran's claims for 
service connection for a bilateral leg disability, hearing 
loss, a left ear condition, a right shoulder disability, and 
a left shoulder disability, any notice deficiency can be 
corrected on remand.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The April 2004 letter informed the Veteran that he must 
submit medical evidence which showed his service-connected 
disability had increased in severity, and advised the Veteran 
of the types of medical or lay evidence that he may submit to 
demonstrate a worsening or increase in severity of the 
disability.  There was no reference, however, to the effect 
of the condition's worsening on the Veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service-connected disability.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran reported that he was retired, and he clearly 
described the effect of the condition's worsening on his 
activities of daily living during his VA examinations.  Thus, 
as the Board finds the Veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the Veteran with applicable 
Diagnostic Codes under which the Veteran has been rated in a 
September 2005 statement of the case.  The Veteran had an 
opportunity to respond and submit additional evidence, and 
did in fact submit additional evidence in support of his 
claim.  Given the nature of the Veteran's claim, the fact 
that he was examined by VA twice during the appeal, and was 
provided the criteria required for a higher evaluation, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating.  Therefore, the Board finds that any error in failure 
to provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under that criteria were identified.  Based on the foregoing, 
the Board finds that any VCAA notice error in this case has 
been rendered harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1.  Gout

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Diagnostic Code 5017 provides that gout is to be rated under 
Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5017 (2008).  Diagnostic Code 5002 
provides that rheumatoid arthritis will be rated based on 
either as an active process or on the basis of chronic 
residuals, and the higher rating will be assigned.   Id.  
Ratings for rheumatoid arthritis as an active process will 
not be combined with the residual ratings for limitation of 
motion or ankylosis.  Id.  

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be assigned a 20 percent evaluation for one or 
two exacerbations a year in a well-established diagnosis; a 
40 percent evaluation for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; 60 percent evaluation for 
symptoms that are less than criteria for 100 percent rating, 
but with weight loss and anemia, that are productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods; and a 100 percent evaluation 
for constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2008).

Chronic residuals such as limitation of motion or favorable 
or unfavorable ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable (0 percent) under 
the diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  Id.

In this case, limitation of motion of the ankle may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent evaluation is assigned for 
moderate limitation of the ankle, and a maximum 20 percent 
evaluation is assigned for marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  The Board notes 
that normal ankle dorsiflexion is from 0 to 20 degrees, and 
normal ankle plantar flexion is from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II. 

During a May 2004 VA examination, the Veteran reported that 
his last episode of gout occurred several months earlier.  He 
stated that both feet and the ankles were usually affected.  
He reported that during a gout exacerbation, he had rubor, 
color, and swelling of these areas.  There was no knee 
involvement.  He used Indocin for acute attacks of gout and 
he had been using this chronically as well.  The Veteran was 
recently switched to Celebrex.  He reported having 
approximately four bouts of gout per year lasting three to 
four days.  The Veteran required complete bed rest for 
several days secondary to a gout attack.  He reported that he 
was unable to walk and used crutches during such an attack.  
The Veteran reported that he was formerly with the state 
government and retired at the age of 48.  He was independent 
in his activities of daily living.  On physical examination 
the Veteran had 15 degrees dorsiflexion and 40 degrees 
plantar flexion in both ankles.  The Veteran had 20 degrees 
dorsiflexion and planter flexion of the toes.  The Veteran 
was diagnosed with gout with no joint involvement at the time 
of examination.  The examiner also stated that the Veteran's 
right shoulder impingement syndrome was most likely 
independent of his gout.  

During a February 2005 VA examination, the Veteran noted that 
his last gout attack started the day prior.  He reported four 
to five gout exacerbations per year affecting mostly is right 
and left first and fifth toes and ankles.  The Veteran denied 
gout disease at any other joint.  The severity of a gout 
attack ranged from pain only to pain, swelling, and rubor at 
the affected joint.  He used Indocin for acute gout 
exacerbations and allopurinol for daily treatment to avoid an 
exacerbation.  He had also used Celebrex.  The Veteran used 
crutches with acute gout exacerbations.  He denied any 
constitutional symptoms.  He was independent in his 
activities of daily living, except during an exacerbation of 
gout; for those periods, he required bed rest.  On physical 
examination, the Veteran had 15 degrees dorsiflexion and 40 
degrees plantar flexion at both ankles.  He could move all 
toes freely and had 20 degrees dorsiflexion in the toes.  The 
Veteran was diagnosed with gout by history.  Radiological 
evidence reviewed did not show involvement of gout disease in 
the shoulders.  

VA and private treatment records show that the Veteran 
carries a diagnosis of gout.  A January 2004 VA note shows 
that the Veteran reported monthly attacks of gout on the 
right foot that improved with Indocin.  The Veteran was also 
seen for acute attacks of gout in September 2004 and February 
2005.  

VA examinations show that Veteran's gout results in 
exacerbations occurring four or five times a year.  VA 
treatment records show that the Veteran has been seen for 
frequent attacks of gout.  The Veteran has reported that he 
requires bed rest during an exacerbation.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a 40 percent evaluation for 
gout under Diagnostic Code 5002, where evidence indicates 
that the Veteran has incapacitating exacerbations occurring 
three or more times a year.   See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2008).  

A higher 60 percent evaluation is not warranted where the 
Veteran is not shown to have constitutional manifestations or 
weight loss and anemia, that are productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four  or more times a year or a lesser number over 
prolonged periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5002.  Diagnostic Code 5002 allows for ratings based on an 
active process or on the basis of chronic residuals; the 
higher rating is assigned.  Id.  In this case, however, an 
evaluation in excess of 40 percent is not warranted on the 
basis of chronic residuals such as limitation of motion of 
the ankle.  The Veteran had 15 degrees dorsiflexion out of 20 
degrees, and full plantar flexion to 45 degrees.  The Board 
notes that a 20 percent evaluation for marked limitation of 
motion is the maximum assignable under Diagnostic Code 5271.  
Therefore a higher evaluation is not available under that 
Diagnostic Code.  There is no indication of limitation of 
motion of the toes of both feet to warrant an evaluation 
under the Diagnostic Code pertaining to the feet.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Bilateral Hand Disability, Claimed as a Musculoskeletal 
Condition

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that pertinent laws and regulations make 
special provisions for a Persian Gulf veteran who exhibits 
objective indications of an undiagnosed illness or certain 
medically unexplained chronic multisymptom illnesses.  See 38 
U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2007).  
In the present case, the Veteran has not claimed that he has 
an undiagnosed illness or qualifying medically unexplained 
chronic multisymptom illnesses; nor does medical evidence of 
record establish that the Veteran has joint pains due to an 
undiagnosed illness or other qualifying chronic disability.

Service treatment records do not reflect any complaints 
relating to joint pain in the hands.  

The Veteran does not have a currently diagnosed disability of 
the bilateral hands.  VA and private treatment records show 
that the Veteran has complained of joint pain in the 
shoulders, the left knee, ankles, and feet.  In January 2004, 
the Veteran complained of generalized joint and body aches, 
but no joint swelling or pain was shown on physical 
examination at that time.  VA and private treatment records 
contain no findings or diagnoses specific to a 
musculoskeletal disability of the bilateral hands.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
diagnosed bilateral hand disability.  Further, the record 
contains no competent medical evidence relating any 
complaints of joint pain in the hands to a disease, injury or 
event in service.  In the absence of a current diagnosis, the 
Board finds that service connection for a bilateral hand 
disability is not warranted.  


3.  New and Material Evidence

The RO previously considered and denied the Veteran's claims 
for service connection for hearing loss, dizziness, a 
bilateral shoulder disability, and a skin condition in a June 
1993 rating decision.  The RO continued the previous denial 
for left ear hearing loss in June 1993, March 1996, and 
August 1996 rating decisions.  

The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
re-adjudicate service connection or other issues going to the 
merit.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Thus, the Board recharacterized the issue on 
appeal as whether the Veteran has submitted new and material 
evidence to reopen the previously denied claims for service 
connection.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In an unappealed June 1993 rating decision, the RO denied the 
Veteran's initial claims for service connection.  Evidence of 
record at the time of the June 1993 rating decision included 
service treatment records and April 1992 and January 1993 VA 
examinations.  The RO denied service connection for hearing 
loss, because the Veteran did not have a hearing loss 
disability for VA purposes at that time.  Service connection 
for dizziness was denied because dizziness shown after 
service had subsided.  The Veteran had a diagnosis of 
bilateral shoulder peritendiniits; however, service 
connection for a bilateral shoulder condition was denied 
because there was no treatment for such a condition during 
service.  A VA examination showed papular lesions over the 
legs; however, service connection for a skin condition was 
denied because there was no treatment for such during 
service.  The last final rating decision for left ear hearing 
loss was in August 1996.  In that decision, the RO denied the 
Veteran's claim for hearing loss in the left ear because 
there was no new and material evidence of a hearing loss 
disability.

Evidence received subsequent to the June 1993 and August 1996 
rating decisions pertaining to the Veteran's claims of 
service connection include (1) VA and private treatment 
records dated from 2001 to 2006; and (2) VA examinations 
dated in May 2005, July 2004, and February 2005.  This 
evidence is new in that it has not been previously submitted.  
The Board finds that new evidence submitted is material.  

New evidence, pertaining to the Veteran's claims of service 
connection for hearing loss and a left ear condition, 
includes a July 2004 VA audiological evaluation, a September 
2004 VA consultation note, and a February 2005 private 
audiological evaluation.  New evidence indicates that the 
Veteran's hearing loss has increased, and the Veteran may 
have current hearing loss, particularly in the left ear.  A 
September 2004 note indicates that the Veteran has mixed 
deafness in the left ear with a history of exploratory 
typanotomy in 1993.  During a February 2005 private 
audiological evaluation, the Veteran complained of fullness, 
hearing loss, tinnitus, and occasional dizziness.  Discomfort 
and indicated symptoms were mostly in the left ear.  The 
Veteran had a history of noise exposure in service, a history 
of ear infections, and tympanic membrane perforation.  The 
Board notes that service treatment records reflect treatment 
for both hearing loss and otitis.  The Board finds that the 
new evidence, when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
Veteran's claims.  

New evidence, pertaining to the Veteran's claims of service 
connection a left and right shoulder disability, show that he 
has current arthritis in the shoulders with complaints of 
shoulder pain since service.  A June 2002 private treatment 
report shows that the Veteran has a current diagnosis of 
arthritis in the left and right shoulder AC joints.  A 
January 2004 VA treatment note shows that the Veteran had 
shoulder pain with limited range of motion for the last 10 
years.  February 2005 VA examination shows that the Veteran 
has right and left shoulder pain secondary to degenerative 
joint disease and impingement syndrome.  In light of the 
Veteran's in-service findings of shoulder pain and bursitis, 
the Board finds that new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claims.  

New evidence, pertaining to the Veteran's claims of service 
connection a skin disability includes an undated doctor's 
note, received in August 2004.  The note shows that the 
Veteran had a diagnosis of lichen simplex chronicus of the 
scalp.  This evidence, however, is not material.  Although 
the Veteran has a currently diagnosed skin disability, 
service connection was previously denied because no skin 
disability was shown in service, and there is no indication 
from the evidence of record that the Veteran's currently 
diagnosed skin disability is related to service.  Therefore, 
the Board finds that the Veteran has not submitted new and 
material evidence sufficient to reopen a claim of service 
connection for a skin disability. 

The Board finds that the Veteran has submitted new and 
material evidence sufficient to reopen claims of entitlement 
to service connection for (1) hearing loss, (2) a left ear 
condition, (3) a left shoulder disability, and (4) a right 
shoulder disability.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the Veteran's claims.



C.  Conclusion

The Board concludes that the evidence supports a 40 percent 
rating for gout.  

The Veteran does not exhibit a current bilateral hand 
disability and the record provides no competent evidence that 
the disability was incurred or aggravated in service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a bilateral 
hand disability etiologically related to active service.   

The Veteran has submitted new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for hearing loss, a left ear condition, a right 
shoulder disability, and a left shoulder disability.  The 
preponderance of the evidence is against finding that the 
Veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
skin disability.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

A 40 percent rating, but no more, is granted for gout subject 
to the law and regulations governing the payment of monetary 
benefits. 

Service connection for a bilateral hand disability, claimed 
as a musculoskeletal condition, is denied.

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a left ear 
condition is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for a right 
shoulder disability is reopened, and to this extent only, the 
appeal is granted.

The claim of entitlement to service connection for a left 
shoulder disability is reopened, and to this extent only, the 
appeal is granted.

The application to reopen a claim of entitlement to service 
connection for a skin disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the Veteran's claims.

Service treatment records reflect some findings pertaining to 
hearing loss in service as well as otitis and Eustachian tube 
dysfunction.  A February 2005 private audiological evaluation 
indicates that the Veteran may have current hearing loss 
and/or a left ear condition related to service.  A graph of 
the February 2005 audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See 
Kelly v. Brown, 7 Vet. App. 471, (1995).  In light of the in-
service findings, and indication of a current disability, the 
Board finds that a remand for an additional VA examination is 
necessary to determine if the Veteran has hearing loss and/or 
a left ear condition related to service.  

The Veteran has claimed service connection for 
musculoskeletal conditions of the bilateral legs and 
bilateral shoulders.  Medical evidence of record shows that 
the Veteran currently has arthritis in both shoulders.  A 
September 2006 private MRI of the left knee reflects current 
joint and bursa effusions.  Service treatment records show 
that the Veteran was seen in service for shoulder pain and 
bursitis.  The Veteran is currently service-connected for 
gout, which affects that ankles and feet.  He had a diagnosis 
of possible gouty arthritis in service.  The Board finds that 
a VA examination is necessary to determine if the Veteran has 
a current disability of the bilateral shoulders and bilateral 
legs, etiologically related to service or secondary to 
service-connected gout.  

As discussed above, the United States Court of Appeals for 
Veterans Claims held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine if he has a hearing loss 
and/or a left ear disability, 
etiologically related to service.  The 
audiologist should review the claims 
folder prior to examination.  The 
audiologist should identify any in-
service and post-service noise 
exposure, or other injury to the ears.  
The audiologist should state whether 
the Veteran has current bilateral 
hearing loss and/or a left ear 
condition, and if so, should state 
whether bilateral hearing loss and/or a 
left ear condition is at least as 
likely as not related to service.  

The audiologist should provide reasons 
and bases for all opinions provided.  
The audiologist should specifically 
address service audiograms, as well as 
findings pertaining to hearing loss and 
ear infections in service. 

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has 
current bilateral shoulder and/or 
bilateral leg disabilities, 
etiologically related to service or to 
service-connect gout.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should 
review the entire claims folder, to 
include the Veteran's service medical 
records.  The examiner should include 
any necessary diagnostic and clinical 
testing.  The examiner must address the 
following:

(A)  Identify all current bilateral 
shoulder and bilateral leg 
disabilities;

(B)  For each diagnosed disorder, the 
examiner should state whether it is as 
least as likely as not that such 
disability had its onset, or was 
incurred, in service; and

(C)  For each diagnosed disorder, the 
examiner should state whether it is as 
least as likely as not that such 
disability is proximately due to, the 
result of, or aggravated by service-
connected gout.

The examiner should provide reasons and 
bases for all opinions provided.  The 
examiner should specifically note 
findings contained in service treatment 
records pertaining to the shoulders. 

4.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


